Citation Nr: 0311429	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by testicle pain, to include orchialgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina (SC), that denied the veteran's 
claim of entitlement to service connection for testicle pain.  
Following the issuance of a statement of the case by the RO 
in May 2001, the veteran perfected a timely appeal of this 
determination in June 2001.  After additional development of 
this claim, it was returned to the Board.


REMAND

The veteran contends, in substance, that he suffered testicle 
pain during service, and that he now has a chronic disability 
as a result thereof.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In May 2002, the Board undertook additional development with 
respect to the veteran's claim of entitlement to service 
connection for a disability manifested by testicle pain, to 
include orchialgia, pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  In this regard, in August 
2002, the Board notified the veteran of the evidence that VA 
would obtain, and of what evidence the veteran was expected 
to provide in support of his claims, in an effort to comply 
with the dictates of the VCAA.  Consistent with this notice, 
the Board also obtained and associated with the claims file 
VA outpatient treatment records and a report of a VA 
examination provided in August 2003, including a September 
2003 an addendum, which contains medical opinion evidence as 
to the diagnosis and onset of the current disability.

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA and has 
obtained additional VA medical examination reports and 
records, in light of the Federal Circuits' decision, the case 
must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request that he identify, by name, 
address, and approximate (beginning and 
ending) dates, all VA and non-VA health 
care providers that have treated since 
his separation from service for 
epididymal cyst, testicle pain, and/or 
orchialgia, to specifically include any 
records pertaining to treatment of the 
veteran at the VA Medical Center in 
Charleston, South Carolina, dated during 
November 1990 to the present.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the veteran's claims of entitlement to 
service connection for a disability 
manifested by testicle pain, to include 
orchialgia.  The veteran's claims must be 
evaluated in light of all of the record 
evidence, including the evidence received 
since most recent statement of the case 
and supplemental statement of the case.

5.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on these 
claims, to include all pertinent evidence 
received since the most recent statement 
of the case, supplemental statement of 
the case, and the applicable law and 
regulations governing entitlement to 
claim service connection for the 
disability in question.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 

